Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim interpretation
(1) In regards to the “film-forming apparatus” of Claim 1,
The film-forming, which is “deposition”, is a part of a substrate processing. More specifically, in a substrate processing apparatus, depending on a desired application on a substrate, a process by etching or deposition is determined by feeding corresponding etching gas or deposition gas into the substrate processing apparatus. In other words, feeing etching gas performs etching process and feeding deposition gas performs depositing process, thus the “etching” or “deposition” is an intended use of the substrate processing apparatus, see the MPEP citation below. 
Consequently, when a substrate processing apparatus of a prior art is capable of either etching or deposition process by feeding a gas, it will be considered meeting the limitation.

Further note performing etching or/and depositing in a substrate processing apparatus is commonly known feature, for instance, see US 6444039 (lines 11-18 of col. 1), US 20070254100 ([0023]), and US 6413321 (lines 15-58 of col. 7 teaching a sequence of plasma cleaning step, which is a plasma etching step, and plasma deposition step in the same chamber).


The “purge” merely indicates an identity of the gas. Different naming of a gas used in the claimed apparatus does not make the claimed apparatus distinguished from an apparatus of a prior art, thus it does not add a patentable weight to the claimed apparatus, see the MPEP citations below.
 Consequently, when an apparatus of a prior art is capable of supplying a gas into the gap formed between the support member and the temperature control member, it will be considered meeting the limitation.

(3) MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The “wherein the rear surface faces a placement surface on which the substrate is placed” of Claim 1 is not clear.

For the purpose of an examination, it will be examined inclusive of:
“wherein the rear surface is an opposite side of a placement surface on which the substrate is placed”

(2) Claim 3 recites “the circumferential direction”. There is insufficient antecedent basis for this limitation in the claim. The limitation will be examined inclusive of “a circumferential direction”.

(3) Claim 4 recites “the surface of the heat-insulating member”. There is insufficient antecedent basis for this limitation in the claim. The limitation will be examined inclusive of “a surface of the heat-insulating member”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yendler et al. (US 20090014323, hereafter ‘323).
Regarding to Claim 1, ‘323 teaches:
Semiconductor substrate processing systems, and etching ([0003], note as discussed in the claim interpretation above, etching or depositing is an intended use of an apparatus, thus the apparatus of ‘323 is clearly capable of depositing process, which is the “film forming”, the claimed “A film-forming apparatus”);
Sustain a plasma within a processing chamber during etching ([0039]), and the vacuum environment surrounding the substrate support ([0007], note as discussed in the claim interpretation above, the etching or depositing process is performed by feeding proper gases into the processing chamber, specifically in a vacuum chamber, see “vacuum” in the references of the claim interpretation above, the claimed “comprising: a processing container whose interior is kept in a vacuum atmosphere when performing a film formation, wherein a reaction gas is supplied into the processing container;”);
A substrate support assembly suitable for use in a plasma etch chamber (Fig. 1, [0020]), and the electrostatic chuck 104 includes a resistive heater 122 ([0039], the 
A stem 106 extends from a bottom of the electrostatic chuck 104 ([0031], the claimed “a support member configured to support the stage from a rear surface of the stage, wherein the rear surface faces a placement surface on which the substrate is placed”);
The temperature of the cooling base 102 may be selectively heated or cooled ([0035], note Fig. 1 shows the stem 106 is surrounded by the cooling base in a center of the cooling base, thus the center is a hollow portion, the claimed “a temperature control member disposed on the rear surface of the stage and including a hollow portion formed to cover the support member, the temperature control member configured to have a controllable temperature;
A support ring 110 is provided between the cooling base 102 and electrostatic chuck 104, such that a gap 118 is maintained between the underside of the electrostatic chuck 104 and the upper surface of the cooling base 102. The gap 118 limits the heat transfer between the electrostatic chuck 104 and cooling base 102 ([0032]), and the top or crown of the support ring 110 contacting the electrostatic chuck 104 is narrowed to provide a heat choke. Alternatively, the heat flow can be restricted through the ring 110 by choking heat transfer at the bottom of the support ring 110 by means of decreasing contact area between the ring 110 and the cooling base 102 ("reverse crown") ([0034], note the “limit the heat transfer” and “heat choke” indicates heat insulating, thus both ring and gap are heating insulating member, the claimed “a heat-insulating member disposed between the stage and the temperature control member”);


Regarding to Claim 2,
‘323 teaches ring 110 and gap 118 ([0032] or see claim 1 rejection above, note the ring and gap would have been formed in an entire circumferential direction), and Fig. 1 of ‘323 shows the gap 118 and the gap 112 are coupled to each other (the claimed “wherein the heat-insulating member includes a gap formed between the heat-insulating member and the stage in an entire circumferential direction, wherein the gap and the hollow portion of the temperature control member are in communication with each other”).

Regarding to Claim 4, ‘323 teaches:
Support ring 110 ([0032], note Fig. 1 shows the support ring seals an peripheral region of the gap 118, the claimed “wherein the heat-insulating member includes a seal formed along a peripheral portion of the surface of the heat-insulating member that faces the stage”);
An inner gas feed 140 formed through the electrostatic chuck 104 ([0041]), and Optionally, one or more gas feeds 140, 142 may be provided to provide a desired distribution of gas in the groove network 134 and outer peripheral channel 136 ([0042], 

Regarding to Claim 5,
‘323 teaches the cooling base 102 includes one or more fluid conduits 152 formed therein. The conduits 152 are coupled to a fluid source such that the temperature of the cooling base 102 may be selectively heated or cooled ([0035], note Fig. 1 shows the conduit 152 is arranged along a circumferential direction and further coupling to a fluid source such that the temperature may be selectively heated or cooled intrinsically means the fluid is circulating through an inlet and outlet from/to the fluid source, the claimed “wherein the temperature control member includes a flow path to which a coolant is supplied, an inlet and an outlet, the coolant circulating through the flow path”).

Regarding to Claim 6,
‘323 teaches Helium or other suitable heat transfer gas is provided to the groove network 134 through an inner gas feed 140 formed through the electrostatic chuck 104 ([0041]), Optionally, one or more gas feeds 140, 142 may be provided to provide a desired distribution of gas in the groove network 134 and outer peripheral channel 136 ([0042], note a flow path is intrinsically formed from a heat transfer gas source to a starting point of the gas feed 140, 142), and the baffle seal 242 additionally sealingly .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 7, and alternatively claim 2, are rejected under 35 U.S.C. 103 as being unpatentable over ‘323 in view of Gomi et al. (US 20120055403, hereafter ‘403).
Regarding to Claims 3 and 7 (and also alternatively claim 2),
‘323 teaches gap 118 and support ring 110 ([0032], note as discussed in the claim 1 rejection above, the gap and support ring, as a group, can be interpreted as an insulating member. Further, Fig. 1 shows the support ring seals a peripheral region of the gap 118, thus it also can be interested as a seal of the insulating member, the claimed “wherein the heat-insulating member includes a seal formed along a peripheral portion of the surface of the heat-insulating member that faces the stage”).

‘323 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 3: wherein the heat-insulating member includes a plurality of protrusions formed on a surface of the heat-insulating member that faces the stage, the plurality of protrusions being concentrically arranged in at least one row at intervals along the circumferential direction of the heat-insulating member so that the protrusions are brought into contact with the stage.
Claim 7: wherein the heat-insulating member includes a plurality of protrusions formed thereon and a seal provided along a peripheral portion of the heat-insulating the plurality of protrusions being brought into contact with the rear surface of the stage, a second gap being formed between the rear surface of the stage and the heat-insulating member.

‘403 is analogous art in the field of mounting table (title). ‘403 teaches the thermal insulators 129 formed of a plurality of small segments and provided to support the inner peripheral portion of the bottom portion of the mounting table main body 114, and support protrusions 133A at upper portions (Fig. 4, [0074], note around the protrusions, there is a gap). 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted an insulator having plural protrusions, within the gap of ‘323, for the purpose of stable supporting the electrostatic chuck by the plural protrusions. 

Further, this combination also clearly reads into the claim 2 limitation.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ‘323 and ‘403, as being applied to Claim 7 rejection above, further in view of Okajima et al. (US 7274006, hereafter ‘006).
Regarding to Claim 8,
As discussed in the claim 1 rejection above, Fig. 1 of ‘323 shows the gap 118 and the gap 112 are coupled to each other, thus when plural protrusions are imported 

‘323 and ‘403 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 8: and the purge gas supplied from the purge gas supply part is supplied to a plurality of through-holes provided in the stage through the first gap and the second gap.

Note it is factual that when two gaps are coupled, a gas can be filled within the gaps. 

‘006 is analogous art in the field of substrate mounting (abstract). ‘006 teaches A path for gas which is supplied from the gas introduction hole 15, passes through the space between the second supporting member 50 and the first supporting member 30 and the gas path 14 (Fig. 3, lines 63-66 of col. 6), and Preferably, a known gas, for example, nitrogen, helium, argon, or mixed gas of helium and argon is flown at a rate (lines 1-2 of col. 7), and the ejection port 14h from which gas ejects is formed along the entire outer circumference of the sub (Fig. 4, lines 13-14 of col. 6).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have flown a gas through the gaps 112, .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ‘323, in view of Nguyen et al. (US 6221166, hereafter ‘166).
Regarding to Claim 9,
‘323 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 8: further comprising: a clamp ring formed in an annular shape, the clamp ring being brought into contact with a portion inwardly positioned than a peripheral portion of the substrate, wherein a space is formed by the clamp ring and a peripheral portion of the stage, and the purge gas is supplied to the space through a plurality of through-holes in the stage.

‘006 is analogous art in the field of processing system (line 10 of col. 1). ‘006 teaches the purging gas 196 enters from outside the system to the cavity 195 defined by the workpiece support 130, the workpiece 110, and the shield 150/151 (Fig. 4, lines 13-14 of col. 6, note the shield would have a ring shape, see also “shield ring” of ‘166).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a ring capable of clamping an edge of the substrate, thus forming a space under the ring, and then to have provided the purge gas into the space, for the purpose of preventing a processing at the workpiece edge and backside, thus preventing contamination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-10 of copending Application No. 16/574977, hereafter ‘977.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 and 4-10 of ‘977 teaches all the limitations of Claims 1 and 8, in other words, ‘977 has a narrow scope than the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718